Action by Wausau Service Company and another against the Industrial Commission and another to review an award of the commission under the Workmen's Compensation Act. From a judgment confirming the award of the commission the plaintiffs appeal.
The issues in this case are the same as those involved in Western Condensing Co. v. Industrial Comm.,ante, p. 452, 291 N.W. 339, and the decision herein is ruled thereby.
By the Court. — The judgment of the circuit court is reversed, and the record is remanded with instructions to enter judgment fixing the amount of the award in accordance with the opinion in the case of Western Condensing Co. v. IndustrialComm., decided herewith. *Page 460